PER CURIAM.
Upon the point of practice raised preliminarily to the main argument, we are clearly of the opinion that, when a District Court is reviewing an order or report of a referee in bankruptcy, under the very broad provisions of Act July 1, 1898, c. 541, § 2 (10), 30 Stat. 546 [U. S. Comp. St. 1901, p. 3421], it may properly consider any point presented by the record then before it, whether such point was or was not discussed before or by the referee. .
We are further of the opinion that the order of the District Court should be affirmed.